Citation Nr: 0413263	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.  Thereafter, he had a period of active duty 
for training from March 25, 1966, to March 27, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).

In December 2003, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


REMAND

The duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claim for an 
initial compensable rating for service-connected bilateral 
hearing loss disability.

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim. 

The veteran testified during a December 2003 videoconference 
hearing that he had received VA treatment as recently as 
November 2003 for his service-connected hearing loss 
disability.  All pertinent, outstanding treatment records 
from the Philadelphia VA Medical Center should be obtained.

Furthermore, the veteran's most recent VA audiological 
examination was conducted in September 2002.  The veteran has 
complained of worsening hearing acuity since that time.  
Thus, another VA examination is warranted.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that VA should 
have scheduled the appellant for another audiology 
examination where appellant complained of increased hearing 
loss two years after the last examination).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment, to include 
records from the Philadelphia VA Medical 
Center.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, the RO should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.  

3.  The RO should then undertake any 
other indicated development, to include 
ordering the examination below.

4.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be afforded a VA 
audiological examination to determine the 
current severity of the veteran's 
service-connected bilateral hearing loss 
disability.  The claims file must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  

The examination report should include an 
interpreted report of decibel losses at 
1000, 2000, 3000 and 4000 Hertz, the 
average decibel loss in each ear, and a 
report of demonstrated speech recognition 
percentages based on Maryland CNC 
testing. 

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.  

5.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity to 
respond before the claims folder is 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



